﻿32.	
On behalf of the Republic of Seychelles, I wish to convey to Mr. Jorge Illueca our warm congratulations on his election to the presidency of the thirty-eighth session of the General Assembly. That important choice certainly represents a recognition of his noble qualities both as a man and as a diplomat. We wish him every success in the discharge of his duties.
33.	I wish also to convey to Mr. Imre Hollai our deep appreciation of the admirable and far-sighted way in which he carried out his mandate as President of the thirty-seventh session.
34.	I should like furthermore to express to the Secretary- General our highest appreciation of his tireless efforts in the search for the most appropriate solutions to the serious problems faced by the international community. I wish to pay him the highest tribute for his perseverance and courage in his many approaches to those who consider themselves to be directly concerned in sensitive situations in various parts of the world.
35.	As a citizen of an island developing country, I am happy and proud to welcome to the Organization a brother island State, Saint Christopher and Nevis.
36.	I wish to say immediately how much Seychelles appreciates the position taken by the United Nations with regard to the question of mercenaries. The United Nations, indeed, played an important role by severely condemning the armed intervention by mercenaries of which we were the victim in November 1981. Our national territory was attacked and our Republic violated. International conscience, represented by the Assembly, voiced a clear protest against that cruel action. Fortunately, the attempt failed, thanks to the vigilance of our people. The six mercenaries who were captured were tried according to our rules and procedures. Four of them were sentenced to death, but they were not executed. President France Albert Rene, in a magnanimous gesture, exercised his right of clemency. He pardoned them, which they certainly did not expect. That recent act of clemency formed part of an amnesty announced by the head of State during the celebration on 5 June 1983 of the anniversary of our revolution.
37.	It is relevant to stress that this act was carried out at a time when throughout the world violence was pursuing its course. The fighters of the African National Congress	had just been hanged in South Africa despite international appeals for clemency. Wherever one finds oneself—in Victoria or in New York—one cannot fail to feel pity and anger at the injustice afflicting peoples which thirst for progress and freedom.
38.	In our Republic, the forces of freedom prevail, and they guide our actions. Our abiding goal is to seek peace, not only in our own country but in our region of the Indian Ocean and throughout the world. The economic balance and the social progress of the world depend on peace among men and on security for all.
39.	I have referred to the mercenary aggression against the young Republic of Seychelles because that criminal act teaches us certain lessons, for everything that comes to pass, even in a tiny island in the middle of the Indian Ocean, concerns people and must therefore be of concern to us all. Each one of us should share the burden of mankind's injustices. When the General Assembly decided to deal with the problem of this act of aggression, we felt that we were understood, that we were being helped and supported. I wish to emphasize that here.
40.	Our world is a unit, and we are all interdependent. To survive, we need to co-operate and to help each other. A united front by all against every kind of aggression offers hope that our respective development goals will be met.
41.	That is why we in Seychelles are fighting vigorously against military escalation of any kind.
42.	Our Indian Ocean region must remain a sanctuary of peace: peace for the mammals of the sea, but also peace for human beings. We must not permit our ocean to become a place of confrontation for other Powers, not only because the arms race is harmful to us, but above all because we must banish from the face of the earth the very idea of aggressiveness. We, the peoples of the Indian Ocean, wish to live in peace in our region. However, we know that the geographical position of our islands makes them strategically desirable, that our freedom, our peace and our aspirations to prosperity are seriously threatened and that only international cooperation, acting to stabilize individual forces, can curb the military rivalries in our area.
43.	There can be no more noble forum than this Assembly to undertake this endeavour for peace, which would be a reason for hope and an act of faith in the future.
44.	The nuclear threat and excessive militarization must disappear from our Indian Ocean and from the face of the Earth. Unfortunately, the world is dominated by interests other than those of humanity at large, and all our hopes, all our attempts to achieve peace, have thus far been in vain.
45.	I wish to voice our serious concern about the recent nuclear collaboration between certain Western Powers and South Africa.
46.	The opposing parties constantly change, the conflicts move from one nation to another, alliance agreements are made and unmade. Our Indian Ocean region does not escape these constant threats, and that is why the Republic of Seychelles reaffirms its determination to work for the convening as soon as possible of the Conference on the Indian Ocean, which has repeatedly been postponed. We note with great regret that no mention of the Indian Ocean was made in the report of the Secretary-General on the work of the Organization.
47.	Let us always remember that the nuclear risk involved in two countries confronting each other in fact constitutes a threat to mankind as a whole. It is therefore imperative to oppose the blind machinery of fatality with lucid analysis, courageous action and effective structures for international co-operation.
48.	If a nuclear war can destroy men, it can also destroy what men need—food. Famine is a serious scourge in our century and it is a paradox that we are unable to end it immediately. The enormous progress of agricultural technology should enable us to fight famine and wipe it from the face of the Earth. Since that is not the case, we must do our utmost to see that no more children die of hunger in our world. 

49.	International co-operation should be a driving force of agricultural development so that all peoples can become self-sufficient in food. I would point out that the industrialized countries possess approximately half of all arable land and that only 11 per cent of funds is allocated to agricultural research. Those figures do not make very good sense, as we are all responsible people here and our task is to improve the well-being of mankind.
50.	Another scourge that afflicts our world is the worldwide damage to our environment. The warning signs of this are the death of the forests, the rapid extinction of many types of trees, plants and animals, the pollution of our seas and oceans, and so forth.
51.	Indeed, the question of the preservation of the environment has over the last decade gained considerable importance. It has become so important that several countries have made it the major topic of their electoral policies. In an unprecedented tide of action, 119 countries, including the Republic of Seychelles, signed the United Nations Convention on the Law of the Sea. That Convention provides the true foundation for international co-operation to protect the environment against any marine pollution.
52.	Without further ado we must start to preserve the environment in all its aspects. According to an old proverb, the death of the forest is followed by the death of man. Unless we immediately implement a new policy for the rational management of the Earth's natural resources, the effects of environmental damage will harm future generations.
53.	In his statement at the Seventh Conference of Heads of State or Government of Non Aligned Countries, held at New Delhi in March 1983, the President of the Republic of Seychelles appealed for international co-operation for the preservation of the environment of the Indian Ocean and its natural resources. On that occasion the head of State of Seychelles spoke of an Indian Ocean alliance in which all the littoral countries of the Indian Ocean would take part.
54.	The people of Seychelles is keenly aware of the fragility of the ecosystem of its territory and is striving to protect it at all costs. By defending and protecting the variety of species, it is our territory, our people, the riches of men and their freedom that we are defending. We have assumed this mission for the well-being of humanity.
55.	That is why the people of Seychelles has, as it were, made available to humanity at large, through UNESCO, a third of its territory to be part of the world heritage. I am referring to the Aldabra Atoll, which is now one of a number of famous sites or monuments—natural, historical or archaeological.  Humanity , by definition, involves all men. Any human venture, however particular it may appear, involves humanity as a whole, and the Aldabra venture is an example of this and represents an ideal. Aldabra has always represented peace and freedom, and its inclusion in the world heritage enshrines it as a symbol of peace and freedom.
56.	I must recall the rending of the soul of Seychelles at the time of the separation of Aldabra in 1965, a rending caused by the creation of a new territory for a purpose that does not represent a quest for tranquillity. Diego Garcia, separated from Mauritius at the same time, remains today a military base ix our Indian Ocean.
57.	How much ground has been covered since the 1960s, and fortunately for Aldabra, respect for nature has triumphed, peace reigns and freedom shines forth.
58.	I repeat that we must protect the environment of the Indian Ocean region, which for us is a source of incalculable wealth. It is a question of the survival of our region. We have fought and we will continue to fight in international forums to demand that the super-Powers remove their rivalries from that region.
59.	Today the world is facing other serious problems. One of the great dangers, which could lead to decisive confrontations in the future, lies in the increased gap between the poor countries and the industrialized countries. By the year 2000 the world population, according to the statistics of the experts, will be over 6 billion, of which three quarters will be living in the developing countries.
60.	The famous North-South negotiations remain deadlocked. The sixth session of the United Nations Conference on Trade and Development, held at Belgrade, achieved mediocre results. None of the steps designed to tackle the most urgent issues requested at New Delhi by the Movement of Non-Aligned Countries was taken at Belgrade. No commitment was made concerning transfers likely to lead to a recovery in the economic and social activities of certain countries that are heavily dependent on foreign capital markets and raw materials. It is high time that a policy of support for the prices of the raw materials of the poor countries was implemented. A policy of agricultural or food self-sufficiency is also necessary. Similarly, we believe that we must together find procedures for a new monetary system which does not introduce imbalances into the economies of the developing countries.
61.	Another important sector that should be improved is that of the borrowing capacity, choice and facilities for developing countries, but borrowing opportunities and conditions have been analyzed and made more difficult and more scarce at the very time when the economies of many developing countries are expanding and need fresh sources of financing.
62.	Since dangerous prospects are opening up, a new universal approach must prevail, as must boldness, imagination and, above all, determination. It is essential to meet the challenge of the poverty of the third world, not only out of a spirit of brotherhood or generosity but also because an expansion of trade is in the interest of the whole world, particularly the industrialized countries.
63.	We are not asking the industrialized countries to sacrifice their legitimate interests, nor are we asking them to stop making their best efforts to ensure the well-being of their peoples. We are asking them to join us, to fight with us for a more humane development/with a view to establishing a new international economic order. We know that several industrialized countries are aware of the scourges that beset the countries of the third world and are convinced of the need to remedy them.
64.	I should like to take this opportunity to thank all the countries that are working in this direction and all the countries that have confidence in the Republic of Seychelles and continue to make a meaningful contribution to the development of our young Republic.
65.	The peoples of the third world have the right to development, to life—in short, to a future. But this future can be built only through economic co-operation based on dignity, human solidarity and brotherhood. If this cooperation is to be sound and successful, the economic structures put in place to maintain the developing countries in a situation of dependence must be eliminated. The time has come to practice a development policy based on dignity and justice. 

66.	The United Nations system remains the essential tool for a peaceful transformation of international relations, the best instrument for promoting international cooperation on a basis of equality that will lead to the establishment of the new international economic order. Therefore economic co-operation among developing countries is indispensable. By its very nature and because it is so necessary, it depends on the determination of our countries to achieve collective self-sufficiency and play a dynamic role in lasting and mutually beneficial international co-operation on a basis of equality.
67.	Without being a precondition of or a substitute for North-South relations, South-South co-operation, because of its great potential, necessitates specific collective action to strengthen its unity and solidarity. In this context we welcome the structures that the islands in the south-west of the Indian Ocean have established by creating a committee on the Indian Ocean for commercial, cultural, economic and technical co-operation. The initial results of the establishment of this committee have encouraged the legitimate aspirations of our States and can be considered the forerunners of new and greater prospects of regional co-operation among peoples and States of the Indian Ocean.
68.	The future of a nation is not unpredictable. It is built on peace. But peace cannot prevail unless the basic principles of the Charter are respected: self-determination for peoples, independence and security for States, and dignity, justice and equality for individuals.
69.	That is why we cannot fail to be aware of the need in the Middle East for the existence of a Palestinian State. We should not disguise this basic point by trite formulas, such as  the Palestinian question  and the  rights of the Palestinian people . Let us stop disguising the true question, which is self-determination for the Palestinian people.
70.	In the Mediterranean, the policy and the principles of non-alignment of Cyprus must be respected, as must its territorial integrity.
71.	In Korea, the Korean people is doing everything to restore national unity. We firmly support the struggle of the Korean people for the reunification of its country by peaceful means and without any foreign influence in its internal affairs.
72.	In Chad, how much more loss of human life must there be before the people of Chad, which has been so sadly rent asunder by many years of war, can decide its own future? We stress the urgent need to find a lasting peaceful solution to this conflict within the framework of the Organization of African Unity.
73.	In Central America, Nicaragua has become the scene of argument, but the facts show the strong determination of a people to defend its development and to struggle against oppression, domination and injustice. I repeat our sympathy and great friendship for the people of Nicaragua and its Government. At the same time, we wish every success to the Contadora initiative.
74.	In EI Salvador, we are also witnessing a struggle for the triumph of a policy of economic and social change, whose fervour has been damped because the people cannot decide its own future.
75.	The right of the Namibian people to freedom and dignity has suffered too much from constantly deferred time limits. Its martyrdom continues. Unfortunately, its will is still being frustrated, its decisions are being defied and its values are being outraged. It is time for the relevant resolutions of international organizations, in particular those of the United Nations, to be implemented so that the Namibian people can become free and independent. The presence of Cuban troops in Angola is no obstacle to this, in our opinion. The Namibian people will triumph, because its struggle is the struggle of all.
76.	The struggle for national liberation also being waged by the courageous fighters of the ANC deserves and always receives our unqualified support.
77.	The Saharan people, under the guidance of POLISARIO, is in a crucial phase of its struggle for independence and national sovereignty. It is with justified hope that we await the necessary political solution within the framework of the OAU, in co-operation with the United Nations.
78.	The many attempts to destabilize fraternal countries must end. To curb the development of peoples towards their freedom is to hold up the progress of humanity as a whole.
79.	Here I should like to mention the perseverance of Angola in its struggle and once more to assure the South West Africa People's Organization	of our complete, unqualified support.
80.	While it is not for the Government of my country to say what is the solution to these political and social problems, we none the less believe that the best solutions should be found through peaceful dialogue. Violence is not the only way to resolve conflicts. The pardon granted by President Rene to the mercenaries who committed an act of aggression against our country is a clear example of that.
81.	The General Assembly must be the pillar of the search for joint solutions. We must not be a passive body which merely takes note of international events. The United Nations attaches fundamental importance to respect for rights and freedoms, irrespective of sex, race, language or religion. Our ideas are guided by the fundamental principles of freedom, equity and the self- determination of peoples, international co-operation and non-interference in the internal affairs of all sovereign States.
82.	That is why in Seychelles, under the high-minded guidance of President France Albert Reno, we are fervently struggling to implement all our principles because we are sure that they will lead to peace and the consolidation of international bases for security.
83.	The Seychelles revolution is six years old. We have passed through a number of stages on our path to freedom. We are no longer a society that reserves privileges for a minority. There have been many achievements in education, health, agriculture, industry, fisheries, transport and housing. We can therefore look forward to a promising future in the economic and social development of the Republic of Seychelles. We know that we still have some way to go, but we are determined not to allow ourselves to be beaten by the obstacles that we shall have to confront.
84.	The people of Seychelles, faithful to the goals that it has set itself and strengthened by its past experience, will continue to strive tirelessly for the consolidation of its revolutionary achievements, for the establishment of the necessary structures which will lead to its full development and strengthen its unity and national defence, and for building the foundations for a socialist society. In this respect, we know that we need support, and we also know that the General Assembly remains one of the essential structures for the success of our various peoples. With that success, we should be able to make a worthwhile contribution to world peace and security.

